Citation Nr: 0008507	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for schizophrenia, to 
include consideration of eligibility for treatment of a 
psychosis under 38 U.S.C.A. § 1702 (West 1991).

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1967 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence showing a link 
between the veteran's current schizophrenia and his period of 
service, nor is there any competent evidence showing that a 
psychosis was manifest within the two year period after 
separation from service.

2.  The veteran's claimed inservice stressors have been 
corroborated by service records.

3.  The veteran has a medical diagnosis of post-traumatic 
stress disorder based on his inservice stressors.


CONCLUSIONS OF LAW

1.  The claim for service connection for schizophrenia, to 
include consideration of service connection for the purpose 
of establishing eligibility to treatment for a psychosis, is 
not well grounded.  38 U.S.C.A. §§ 1702, 5107 (West 1991).

2.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Schizophrenia, To 
Include Consideration Of Service Connection Under 38 U.S.C.A. 
§ 1702 (West 1991) For The
 Purpose Of Establishing Eligibility For Treatment Of A 
Psychosis.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  For VA medical care purposes, a 
presumption of service connection arises for a Vietnam 
veteran who develops an active psychosis (1) within two years 
after discharge or release from active military, naval or air 
service, and (2) before May 8, 1977.  See 38 U.S.C.A. § 1702.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by the 
presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Alternatively, a claim may be well grounded by 
showing a link to service based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).

The veteran's service medical records do not contain any 
references to schizophrenia or any other psychiatric 
disorder.  Although a service medical record dated in January 
1969 shows that the veteran reported a complaint of being 
somewhat nervous, he also stated that he had been that way 
all his life.  A psychiatric disorder was not diagnosed.  The 
report of medical history given by the veteran in April 1970 
shows that the veteran denied having depression, excessive 
worry, or nervous trouble of any sort.  The report of a 
medical examination conducted at that time shows that 
psychiatric evaluation was normal.  

There is also no evidence of a chronic disorder such as a 
psychosis being manifest within two years after separation 
from service.  The Board has noted that a private medical 
record dated in May 1970 shows that the veteran admitted to 
being nervous and Librium was prescribed; however, the record 
does not contain a psychiatric diagnosis.  

The earliest medical evidence pertaining to any psychiatric 
disorder is from many years after separation from service.  A 
record from the High Plains Mental Health Center dated in 
October 1988 shows that the veteran was diagnosed as having 
had a brief reactive psychosis.  The record does not contain 
any indication that the disorder was related to service.  
Similarly, the report of a psychiatric examination conducted 
by the VA in September 1998 shows that the diagnoses included 
psychosis, NOS.  Again, however, there was no opinion linking 
that disorder to service.

The Board has noted that the veteran is of the opinion that 
his current psychosis is related to service.  The veteran can 
testify as to observable matters, but he must provide more 
than his own lay opinion as to whether current psychiatric 
problems are related to service.  Lay persons, however well 
intentioned, are not qualified to offer an opinion that 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

In summary, there is no competent medical evidence showing a 
link between the veteran's current schizophrenia and his 
period of service, nor is there any competent evidence 
showing that a psychosis was manifest within the two year 
period after separation from service.  Accordingly, the Board 
concludes that the claim for service connection for 
schizophrenia, to include consideration of service connection 
for the purpose of establishing eligibility to treatment for 
a psychosis, is not well grounded.

II.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The Board has found that the veteran's claim for service 
connection for post-traumatic stress disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue has been obtained.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised effective March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (1999).  The revised version provides that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and the claimed inservice 
stressor; and credible evidence that the claimed inservice 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (1999).  
If the diagnosis of a mental disorder does not conform with 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) 
(1999)

Regarding the requirement under 38 C.F.R. § 3.304(f) that 
there be medical evidence establishing a diagnosis of post-
traumatic stress disorder, the Board notes that the veteran 
has been given a diagnosis of post-traumatic stress disorder 
on several occasions.  The report of an initial psychiatric 
evaluation conducted in December 1997 by Shannon Tyson, M.D., 
shows that the diagnoses included post-traumatic stress 
disorder.  Similarly, the report of a psychiatric examination 
conducted by the VA in September 1998 also shows that the 
diagnoses included post-traumatic stress disorder.  

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that the veteran described his claimed stressors 
in a PTSD Questionnaire dated in November 1999.  He stated 
that during the Fall of 1969 he was located at Quan Loi when 
it was attacked by enemy forces.  He reported seeing a dead 
14-15 year old boy and body parts.  He also stated that his 
eye was injured by shrapnel and he had to wear a patch over 
it.  He has presented a copy of a photograph of himself in 
service wearing an eye patch.  The veteran's claimed 
stressors are also recorded in medical evidence which is of 
record such as the report from the VA psychiatric examination 
of September 1998.  

As noted above, the RO requested confirmation of the 
veteran's stressors.  In reply, the Center for Unit Records 
Research reported the following information in a letter dated 
in June 1999:

This responds to your request on behalf 
of [the veteran] concerning his Post 
Traumatic Stress Disorder (PTSD) claim.  

Enclosed are 1969 and 1970 unit histories 
submitted by the 27th Maintenance 
Battalion (27th Maint Bn).  These 
histories document the missions, 
locations, and significant activities of 
the elements of the reporting unit, 
including Detachment B (Det B).  The 
histories also state that the higher 
headquarters of the 27th Maint Bn was the 
1st Cav Div.  According to [the 
veteran's] DA Form 20, he was assigned to 
Det B, 27th Maint Bn from June 1969 - 
April 1970.

The enclosed histories indicate that Quan 
Loi was the main base area location for 
Det B, 27th Maint Bn during the time that 
[the veteran] was assigned to the unit.  
U.S. Army records document numerous enemy 
attacks at Quan Loi during [the 
veteran's] Vietnam tour.  We have 
enclosed an extract of an Operational 
Report - Lessons Learned (OR-LL) 
submitted by the 1st Cavalry Division (1st 
Cav Div) for the period from November 1, 
1969 - January  31, 1970.  The OR-LL 
documents an attack at Quan Loi Camp on 
November 17, 1969.  

Review of the operational report further revealed that the 
attack on November 17, 1969, occurred when the camp received 
rockets at approximately 1800 hours with two rounds impacting 
inside the perimeter with 1 US KIA and 4 US WIA.  The Board 
notes that this is consistent with the veteran's claimed 
stressor of having received a shrapnel wound while stationed 
at that base.  Thus, the occurrence of a stressor is 
established.

In summary, the evidence shows that the veteran's claimed 
inservice stressors have been corroborated by service 
records, and he also has a medical diagnosis of post-
traumatic stress disorder based on those stressors.  
Accordingly, the Board concludes that the requirements for 
service connection for PTSD have been met and the appeal is 
granted.




ORDER

1.  Entitlement to service connection for schizophrenia, to 
include consideration of service connection for the purpose 
of establishing eligibility to treatment for a psychosis 
under 38 U.S.C.A. § 1702 (West 1991), is denied.

2.  Service connection for post-traumatic stress disorder is 
granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


